DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response and amendments received June 14, 2022 are acknowledged.

Claims 3, 4, 6, 9-16, 18, 20, and 23-26 have been canceled.
Claims 1, 2, 7, 8, 19, 21, 22, 27, and 28 have been amended.
Claims 29-34 have been added.
Claims 1, 2, 5, 7, 8, 17, 19, 21, 22, and 27-34 are pending in the instant application.
Claims 21 and 22 stand withdrawn from consideration as being drawn to a nonelected invention. See 37 CFR 1.142(b) and MPEP § 821.03, for reasons of record set forth in the restriction requirement mailed August 18, 2021.

Applicant’s election without traverse of the invention of group I, drawn to methods of detecting FGL2 in a sample in the reply filed on October 18, 2021 is acknowledged.


Claims 1, 2, 5, 7, 8, 17, 19, and 27-34 are under examination in this office action.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been withdrawn in view of applicant’s claim amendments received June 14, 2022 which adequately address the issues raised in the prior office action.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The rejection of claims 6 and 25 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends has been rendered moot by the cancelation of said claims as part of the June 14, 2022 response.

 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The rejection of claims 1-8, 10, 14, 15, 17, 19, and 24-28 under 35 U.S.C. 101 because the claimed invention is directed to a natural law/phenomenon without significantly more has been withdrawn in view of applicants claim amendments received June 14, 2022 which recite clear and observable process steps combined with meaningful integration of natural phenomenon to yield patent eligible subject matter thus obviating the issues raised in the prior office action.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The rejection of claims 1-6, 10, 15, 17, 19, 24, 25, 27, and 28 under 35 U.S.C. 102(a)(1) as being anticipated by WO 2012/007940 (of record) has been withdrawn in view of applicant’s claim amendments received June 14, 2022 which add additional limitations not disclosed by the cited art.  


The rejection of claims 1, 3, 24, 25, 27, and 28 under 35 U.S.C. 102(a)(1) as being anticipated by Sherman et al. has been withdrawn in view of applicant’s claim amendments received June 14, 2022 which add additional limitations not disclosed by the cited art.  


The rejection of claims 1, 3, 24, and 27 under 35 U.S.C. 102(a)(1) as being anticipated by Akay et al. has been withdrawn in view of applicant’s claim amendments received June 14, 2022 which add additional limitations not disclosed by the cited art.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The rejection of claims 1-6, 10, 15, 17, 19, 24, 25, 27, and 28 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,023,609 has been withdrawn in view of applicant’s claim amendments received June 14, 2022 which add additional limitations which are not taught by or appear to be obvious in view of the issued claims.
This application is in condition for allowance except for the presence of claims 21 and 22 directed to an invention non-elected without traverse.  Accordingly, claims 21 and 22 have been cancelled.


Claims 1, 2, 5, 7, 8, 17, 19, and 27-34 are allowable.
Applicant has claimed novel and non-obvious methods which determine FGL2 activity based upon measuring of coagulation time using platelets resuspended in factor X-deficient plasma as per claim 1.  It should be noted that both FGL2 and factor Xa act as prothrombinases (i.e. they cleave prothrombin into thrombin), and that use of the factor X deficient plasma for platelet resuspension in the claimed assay reduces spurious signal as measuring the results of thrombin activation, such as cleavage of a chromogenic substrate as done in the prior art (see for example claim 1 of US patent 9,023,609, of record) or via coagulation as in the instant claims, could be misinterpreted if enzymes other than FGL2 were present.  Thus the amount of FGL2 present is not directly measured, as for say could be done via immunoprecipitation and quantification of FGL2 via an anti-FGL2 antibody, but rather is measured indirectly via its ability to activate thrombin and cause clotting.  It should be noted that while the prior art does disclose a correlation between FGL2 activity and malignancy, the fact that platelets from malignant patients overexpress FGL2 (or indeed that platelets were as source of FGL2) was not appreciated and all of the instant claimed methods necessarily utilize patient platelets as part of the assays.  Notably, as evidenced by WO 2012/007940 and Sherman et al. (both previously of record) the art recognizes that detection of FGL2 activity can be used to diagnose malignant conditions including mycosis fungoides and as such applicant’s alternative methods for detecting FGL2 present in platelets reasonably will be applicable to the same clinical conditions.  See also working example 7.  In view of all of the above the instant claimed methods have been found to be allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/           Primary Examiner, Art Unit 1644